799 So.2d 283 (2001)
SURF DWELLER OWNERS ASSOCIATION, INC., Appellant,
v.
PHOENIX COATINGS, INC., A Florida Corporation, Appellee.
No. 1D01-2753.
District Court of Appeal of Florida, First District.
September 26, 2001.
Rehearing Denied November 21, 2001.
Arden J. Lea, Ft. Walton Beach, for Appellant.
Edward P. Fleming of McDonald Fleming Moorhead, Pensacola, and B. Richard Young, Pensacola, for Appellee.
PER CURIAM.
The appellant filed a notice of appeal from an order of the circuit court sitting in its appellate capacity, which is properly reviewable by petition for writ of certiorari. See Fla. R.App. P. 9.030(b)(2)(B). Having considered the appellant's response to this Court's show cause order of *284 August 3, 2001, the appeal is hereby DISMISSED.
WEBSTER, BROWNING, and POLSTON, JJ., CONCUR.